DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakui et al. (2020/0047518).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Kakui et al. disclose the following claimed limitations:
	* Re clm 1, a printer configured to perform printing to a print medium by using an ink ribbon, the printer (Abs.. figs 1-33);
* a printing unit/15,3015,4015/ configured to print on the print medium/M/;
* a ribbon shaft/33, 34, 3033, 3034/ configured to hold the ink ribbon;
* a partition member/3035,4025/ swingably provided in the printing unit, the partition member partitioning the ink ribbon and the print medium (paras 0259-0307, 0333-0392, 0436-0461, figs 21-35); and
* a lock mechanism/4040/ configured to hold the partition member/3035,4025/ with respect to the printing unit/4015/, 
* wherein the ribbon shaft/33,34,3034,3035/ is provided on the partition member/3035,4025/.

* Re clm 2, a casing in which the printing unit is accommodated, wherein a motor configured to transmit drive force to the ribbon shaft is provided in the casing (paras 0465-0474, figs 21-33).

* Re clm 3, a sensor having a light emitting portion and a light receiving portion, the sensor configured to detect a position of the print medium in a feed direction, (paras 0148-0149, 0198-0200, 0432-0434, 0465-0474, figs 21-33);
* wherein at least one of the light emitting portion and the light receiving portion is provided in the partition member (paras 0465-0474, figs 21-33).

* Re clm 4, wherein the partition member/4025/ comprises guiding surfaces/4029/ with which the print medium/M/ is brought into sliding contact (paras 0465-0474, figs 21-33).

* Re clm 5, a cover configured to open and close a casing of the printer, wherein when the partition member is at a close position, the printing unit is accommodated in the cover, and
when the partition member is at an open position, the printing unit is exposed from the cover (paras 0061-0068, 0127-0132, 0442-0448, fig 2-5, 9-12, 30-33).

* Re clm 6, a unit lock mechanism/4038/ configured to hold the printing unit/4030/ with respect to the cover/4011/ when the partition member/4025/ is at the close position (paras 0436, 0469, figs 30-33)

* Re clm 7, wherein the lock mechanism/4040/ includes:  an engaged portion/4045/ provided in one of the printing unit/4030/ and the partition member/4025/; and
* an engagement portion/4053/ provided in the other one of the printing unit and the partition member/4025/, the engagement portion configured to be engaged with the engaged portion by bias force of a spring/4049/ following movement of the partition member from an open position to a close position, and by an operation force for moving the partition member from the close position to the open position, the lock mechanism is configured to cancel engagement between the engagement portion and the engaged portion against the bias force of the spring (paras 0463-0477, figs 30-34).


* Re clm 8, wherein the lock mechanism/4040/ further includes:  a hook/4050/ swingably supported with respect to the printing unit or the partition member/4025/, and 
* the hook/4050/ comprises the engagement portion/4053/ and is configured to be swung in the direction in which the engagement portion is engaged with the engaged portion by the bias force of the spring (paras 0463-0477, figs 30-34).

* Re clm 9, wherein the hook/4050/ further comprises a regulating portion/4052/ configured to regulate swing of the hook/4050/ with respect to a casing of the printer (paras 0463-0477, figs 30-34).

* Re clm 10, wherein the partition member/4025/ is supported by the printing unit with one end side of the partition member as a supporting point (paras 0463-0477, figs 30-34);
* the lock mechanism/4040/ positions the other end side of the partition member with respect to the printing unit (paras 0463-0477, figs 30-34).

* Re clm 11, wherein the partition member/4025/ is supported by the printing unit with one end side of the partition member as a supporting point (paras 0463-0477, figs 30-34);
* lock mechanisms/4040/ are arranged in both end portions of the partition member in the axial direction of the supporting point (paras 0463-0477, figs 30-34).

* Re clm 12, a first gear provided in the printing unit and a second gear provided on the ribbon shaft that transmit drive force to the ribbon shaft mesh with each other (paras 0259-0307, 0333-0392, 0436-0461, figs 21-35).
Communication With The USPTO
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853